In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-1305
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

SCOTT GINSBERG,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 1:14-CR-00462(1) — Sara L. Ellis, Judge.
                    ____________________

  ARGUED FEBRUARY 13, 2020 — DECIDED AUGUST 21, 2020
               ____________________

   Before FLAUM, MANION, and BARRETT, Circuit Judges.
   MANION, Circuit Judge. A jury found Scott Ginsberg guilty
of bank fraud. On appeal, he argues there was insuﬃcient
evidence that he knowingly defrauded the banks. He also
argues the district court erred by allowing certain testimony
by a closer. Ginsberg is the only defendant in this case.
Whether or not there are other people who might have de-
served blame, or other transactions that might have been il-
legal, they are not before us. We focus on Ginsberg.
2                                                 No. 19-1305

   Spring Hill Development, LLC, owned a 240-apartment
complex in a Chicago suburb. In 2007, the owner converted
the apartments into condominiums and attempted to sell
them. The record is unclear about the seller’s motives. Gins-
berg’s attorney intimated at trial that the seller desperately
needed to get rid of the properties, so it would do almost
anything to sell them. During closing arguments, he said he
“imagine[d]” the interest rates the seller faced were “getting
pretty high.”
    Ginsberg made arrangements with the seller. He recruit-
ed several people to buy units in bulk, telling them they
would not need to put their own money down, and telling
them he would pay them after the closings. The scheme was
a fraud, with Ginsberg at its center.
    The fraudulent scheme consisted of multiple components
and false statements to trick ﬁnancial institutions into loan-
ing nearly $5,000,000 for these transactions. One key was
that the seller made payments through Ginsberg that the
buyers should have made, which meant that the stated sales
prices were shams, the loans were under-collateralized, and
the “buyers” had no skin in the game. The seller paid Gins-
berg about $1,200,000. Of this money, he used nearly
$600,000 to make payments the buyers should have made.
He also paid over $200,000 to the buyers and their relatives.
And he kept nearly $400,000 for himself. Through this
scheme, the seller paid for the buyers. That is not the direc-
tion money should ﬂow in these transactions, according to
the ﬁnancial institutions. The loans ultimately went into de-
fault, causing the ﬁnancial institutions signiﬁcant losses.
No. 19-1305                                                 3

                       I. Background
    We view the trial evidence in the light most favorable to
the government. United States v. Wade, 962 F.3d 1004, 1012
(7th Cir. 2020). In 2007, Scott Ginsberg learned of apartments
changing into condominiums in Roselle, Illinois. Ginsberg
searched for people with good credit to buy units. He told
potential buyers he negotiated a great deal with the owners
of the complex. He told potential buyers they would not
need to spend their own money toward down payments
even though the transactions required the buyers to provide
down payments or closing funds. He told potential buyers
he would pay them up to $10,000 after each closing.
   Ginsberg recruited three buyers for a total of 32 units at
the complex: Gregory Callahan, Judith Ellis, and Martin
Swidler. The recruits were not rich. Callahan earned about
$70,000 to $80,000 annually working in information technol-
ogy. Ellis earned about $70,000 teaching. Swidler grossed at
most about $11,500 per month repairing computers.
     Ginsberg arranged for Callahan to buy 20 condos, for El-
lis to buy 10 condos, and for Swidler to buy 2 condos during
the summer of 2007. The sales prices of these 32 units ranged
from $159,000 to $207,000, and exceeded $5,500,000 in total.
   Ginsberg’s buyers ﬁnanced the purchases with approxi-
mately $4,800,000 in mortgage loans from various lenders.
The loans went into default. None of the buyers ever used
any of their own money to pay the mortgages.
    One component of the scheme was to use false veriﬁca-
tion of deposit forms to induce the mortgage lenders to be-
lieve Ginsberg’s buyers had suﬃcient assets to make the
down payments. On June 18, 2007, National City Bank veri-
4                                                No. 19-1305

ﬁed that Swidler had $83,571.59 on deposit. On August 7,
2007, the same bank veriﬁed that Ellis had $59,463.10 on de-
posit in the same account. These veriﬁcation forms were giv-
en to various lenders. But the account listed on these veriﬁ-
cation forms as belonging to Swidler and Ellis actually be-
longed to Ginsberg. He had added them to his account.
   Ellis 1 testiﬁed her name was printed on a signature card,
but the associated signature was not hers. She testiﬁed she
never discussed with Ginsberg any desire to share a joint
bank account and she never went with him to a bank to sign
onto an account with him. She testiﬁed she never authorized
him to put her name on his account.
    Swidler testiﬁed Ginsberg told him the purpose of add-
ing Swidler to Ginsberg’s account was, among other things,
to help with the process because Swidler “didn’t have a lot
of assets and … this would show an additional asset.”
   Another part of the scheme was Ginsberg receiving funds
from the seller and using these funds to satisfy his buyers’
obligations without disclosure to the lenders. Ginsberg ar-
ranged for the seller to make “incentive payments” to him in
return for him ﬁnding buyers to purchase units in bulk. This
arrangement was memorialized in documents called “Sec-
ond Amendment to Real Estate Sale Contract.”
   In the Second Amendments, the seller agreed to pay
Ginsberg “incentive payments” of “10% of the purchase
price and $20,000” for each unit purchased by one of his
buyers in return for the buyers purchasing in bulk. The Sec-
ond Amendments stated Ginsberg was to hold the incentive


    1   Ellis received immunity.
No. 19-1305                                                  5

payments in escrow and to use them “to pay the Purchaser’s
Principal, Interest, Taxes and Condominium Association As-
sessments until the Incentive Payment is retired in full.”
Thus, the seller gave money to Ginsberg to pay the buyers’
costs.
    So why did the seller pay for the buyers? Ginsberg’s
attorney intimated at trial that the seller desperately needed
to dump the properties, so it would do almost anything to
sell them. He said he “imagine[d]” the interest rates the sell-
er faced were “getting pretty high.”
    No one gave a copy of a Second Amendment to any of
the mortgage lenders for the three buyers at issue here. In-
stead (with one limited exception) these lenders received on-
ly the initial real estate contracts, which did not mention any
“incentive payment” to Ginsberg to use for the principal, in-
terest, and other costs associated with the loans.
    Banker Scott Husted (formerly of IndyMac Bank) testiﬁed
he would expect to receive copies of the original contract
and any amendments or addendums to review before fund-
ing the transaction. And he speciﬁcally testiﬁed that he
would have expected the Second Amendment to be given to
the lender, but it “was never provided to us.” He testiﬁed he
was “shocked” the ﬁrst time he saw it because he had never
seen it before. Kevin Kotch of Chase Bank testiﬁed Chase
needed “the full and complete purchase contract” at the ini-
tial stage of a borrower applying for a mortgage.
    At the closings, Ginsberg received checks issued by the ti-
tle company for the “incentive payments.” But the settlement
statements for the 32 transactions listed the amounts paid to
6                                                 No. 19-1305

Ginsberg not as “incentive payments” paid to him as es-
crowee for the buyers but as “consulting fees.”
    The “incentive payment” / “consulting fee” paid to Gins-
berg for each transaction ranged from $35,900 to $41,300
(always 10% of the sales price plus $20,000). The incentive
payment hid as a “consulting fee” on the seller’s side of the
settlement statement, the side subjected to less scrutiny by
lenders in 2007.
    The total paid to Ginsberg in the 32 transactions was
$1,201,000. He used $578,658 to pay the down payments his
buyers were supposed to provide. He paid $237,077 to the
straw buyers and their relatives after the closings. And he
kept the remaining $385,265 for himself.
   Husted testiﬁed sellers were not permitted to give buyers
cash payments or money back as part of a transaction be-
cause that would essentially lower the sales price.
    Each of the 32 purchases made by Ginsberg’s buyers re-
quired the buyer to provide a down payment or other pay-
ment at the time of closing. Husted testiﬁed about the im-
portance to the lender of knowing the source of the down
payment. He testiﬁed about limits on gifts to buyers. He tes-
tiﬁed about the impermissibility of a broker or seller partici-
pating in the transaction and gifting the down payment.
   The prosecutor also asked Monique Croon (formerly of
Republic Title) about a HUD-1 settlement statement: “And so
when it says cash from the borrower, is that money that the
borrower is supposed to bring for the closing?” The witness
said yes.
   Vicky Olson, of Bank of America, also testiﬁed about the
importance of the buyer actually paying:
No. 19-1305                                                 7

   You’re always looking for the borrower to put money
   in, their own money into the transaction. Depending
   on the loan-to-value, you could have other sources,
   which would be a gift, and that gift would have to
   come from a family member. Again, the borrower still
   has to put a speciﬁc amount of money into the trans-
   action themselves, but they could supplement that
   from gift funds.
   But none of the buyers actually paid any of their own
funds toward a down payment, or toward any part of the
purchases. Ginsberg told them they would not have to.
    Ellis testiﬁed she did not provide any money for the
“earnest money” or “Cash From Borrower” despite the
settlement statement’s representations. She contributed none
of her own funds to any down payments, mortgage pay-
ments, or other payments associated with the properties she
“purchased.” Swidler also testiﬁed he did not put any of his
own money down as earnest money or as a down payment
for the condos he “purchased” and he did not use any of his
money to pay oﬀ the mortgages. He did not spend any of his
money on these condos. His understanding was that Gins-
berg would handle the ﬁnancials. Swidler would use some
of the cash he received after the closings to pay the mortgag-
es. Callahan also testiﬁed he did not put any of his own
money into the transactions as earnest money or down pay-
ments, despite the requirements in the settlement state-
ments. He testiﬁed Ginsberg told him he would get about
$10,000 per unit, half to pay the mortgages and half to keep.
    Here is how the scheme worked. The transactions closed
in clusters, with multiple closings on a given day. Ginsberg
attended all the closings and provided funds for the down
8                                                         No. 19-1305

payments. He brought a check to fund the ﬁrst closing of the
day. He received a “consulting fee” from the seller in con-
nection with that closing. He had the closers at the title com-
pany split this fee into multiple checks: one payable to him
(or his company) and the other payable to the title company
in an amount equal to the amount of the buyer’s funds for
the next closing. So he used part of the ﬁrst “consulting fee”
as the buyer’s funds for the second closing of the day. Then
he used a portion of his second “consulting fee” of the day
as the buyer’s funds for the third closing of the day. Et
cetera. Sometimes Ginsberg also had the title company cut a
check payable to the seller for the earnest money purported-
ly paid by the buyers. Thus, through Ginsberg, the seller
made the payments the buyers should have made. The lend-
ers did not know about the check-splitting. The lenders did
not know the buyers contributed none of their own money.
    One of the closers, Maureen Welborn, had never seen an-
ything like this before. She raised her concerns with a super-
visor, who said something to the eﬀect of “ours is not to
question, ours is to close,” telling her to go ahead with the
transactions. Welborn testiﬁed about the closers arranging
the documents in order to make sure money from one trans-
action ﬂowed into the next: “[W]e would bring in the ﬁles
and then we would lay them out because we called them our
‘goesinta’ ﬁles. So we had to know that was going into 2,
‘goesinta’ 3.” She did not tell the lenders Ginsberg was
providing the buyers’ down payments. No documents given
to the lenders showed that Ginsberg was providing the
down payments with money from the seller. 2

    2 An F.B.I. special agent also testified in detail about the machina-
tions of the closing process executed by Ginsberg.
No. 19-1305                                                 9

   The loan applications and other documents submitted to
the lenders contained multiple false representations about
the transactions, including the sales prices, the sources of
down payments, the true nature of the fee paid to Ginsberg,
and the buyers’ ﬁnancial pictures.
    Representatives of various lenders testiﬁed at trial that
the amount and source of the down payment was an im-
portant factor in the lenders’ decision to issue a loan. Olson
testiﬁed that if the source of the down-payment money had
been disclosed to Bank of America as coming from an inter-
ested party, and not the buyer, Bank of America would not
have funded that mortgage.
   Timothy Lockwood of Wells Fargo Bank testiﬁed to the
same eﬀect:
   We’re looking for the borrower to have a vested inter-
   est in the transaction. We want them to have their
   own money in the transaction, basically skin in the
   game. … That they are actually investing along with
   the lender in this property. So they’re putting a per-
   centage down of their own money into the property,
   and then the lender is providing a mortgage for the
   rest. … So if we knew that somebody else was provid-
   ing a down payment or giving money towards the
   transaction, it would not be acceptable. … If some-
   body buys an investment property, we want more
   skin in the game, more money into the transaction
   from the borrower.
   Kotch likewise testiﬁed:
   So in a purchase transaction we would expect them to
   bring their own funds, and the application would tell
10                                                No. 19-1305

     us the level of funds that they had. … When they in-
     vest [their own money] in real estate, they’re more
     likely to repay, and that oﬀsets our risk. … If they
     didn’t have any of their own funds [as the down
     payment], we would have declined [the loan].
    The representatives also testiﬁed that although a small
credit from the seller was permitted to cover the buyer’s fees,
a seller was not permitted to give a buyer a cash payment,
money for the down payment, or any other incentive pay-
ment or enticement. These payments would eﬀectively mean
that the listed sales price was not truly the price paid by the
buyer, and would call into question whether the transaction
was at arm’s length. Some of the representatives testiﬁed
that the lenders would not usually approve a loan with this
payment, or would reduce the listed sales price by the
amount of the payment. One problem for a lender is that if it
issues a loan close to the amount of a fabricated sales price,
but the property is worth substantially less than the fabricat-
ed sales price, then the property is inadequate collateral.
Husted testiﬁed IndyMac Bank did not issue loans exceed-
ing the sales price.
    The representatives also testiﬁed about straw buyers. A
straw buyer, according to the testimony, is a person put into
a transaction to act as the borrower and to buy the property
but (without the lenders’ knowledge) who is not expected to
occupy the property or repay the debt. Banks would not
knowingly loan to straw buyers.
   For example, Husted testiﬁed IndyMac Bank would not
knowingly make loans to straw buyers. Kotch testiﬁed that if
a seller were providing money to the borrower to make fu-
ture mortgage payments, that would undercut Chase’s con-
No. 19-1305                                                 11

ﬁdence in the borrower’s willingness or ability to repay the
loan.
   Ellis was precise and candid about her role as a straw
buyer:
   I did not purchase properties. … I was giving permis-
   sion for my name to be used. … [My role was noth-
   ing] but to show up at the closings and sign. … I was
   not going to put up any money. … [My goal] was just
   to receive my stipend. … [The stipend was for] the
   use of my name and for my time. … [W]e were not
   purchasing because we had no money to purchase. …
   [W]e didn’t have any money to invest. … The only
   way we were going to make money was the stipend I
   was getting for my name. There was never any under-
   standing that we were going to be investors in this.
She was a straw buyer.
   In his closing argument, defense counsel essentially
agreed that the lenders would not have approved the loans if
they had known the contents of the Second Amendments:
   In this case, there was this second amendment. Now,
   yes, you’ve heard from the bank people that, well, the
   content of the second amendment is not something
   that they would have approved. I don’t disagree with
   that. I don’t know what their standards are, what
   their regulations require, but obviously that was
   something that they would not have approved be-
   cause they saw too much money coming into the
   transaction from outside sources, in this case coming
   in from the seller, because that’s where the money
   was coming in from.
12                                                No. 19-1305

Defense counsel went on to blame the seller and its attorney
for drafting the documents and orchestrating the scheme.
Defense counsel argued Ginsberg did not prepare any doc-
uments related to the underwriting or funding of the loans.
Defense counsel argued the government failed to show
Ginsberg knew the contents of those documents.
   The jury found Ginsberg guilty on all 12 counts. The
judge sentenced him to 30 months in prison.
    On appeal, Ginsberg challenges the suﬃciency of the ev-
idence that he knowingly defrauded the banks. He also ar-
gues the judge erred by admitting certain testimony from
closing agent Maureen Welborn.
                          II. Analysis
A. Insuﬃcient evidence?
    Ginsberg argues the evidence was insuﬃcient to support
the jury’s ﬁnding that he knowingly participated in the
scheme with the intent to defraud the lenders. He faces an
“uphill battle.” United States v. Khattab, 536 F.3d 765, 768–69
(7th Cir. 2008). On such a challenge, “we review the evidence
in the light most favorable to the government, and we will
overturn a jury verdict only if no rational trier of fact could
have found the essential elements of the crime beyond a rea-
sonable doubt.” United States v. Orlando, 819 F.3d 1016, 1021
(7th Cir. 2016). We will not re-weigh the evidence or second-
guess credibility determinations. United States v. Cardena, 842
F.3d 959, 994 (7th Cir. 2016). We make all reasonable infer-
ences in favor of the government. We will only overturn a
verdict for insuﬃciency of the evidence “if the record is de-
void of evidence from which a reasonable jury could ﬁnd
No. 19-1305                                                13

guilt beyond a reasonable doubt.” United States v. Stevenson,
680 F.3d 854, 856 (7th Cir. 2012).
    To prove bank fraud (18 U.S.C. § 1344) the government
must prove that: (1) there was a scheme to defraud a ﬁnan-
cial institution; (2) the defendant knowingly executed or
attempted to execute the scheme; (3) the defendant acted
with the intent to defraud; (4) the scheme involved a materi-
ally false or fraudulent pretense, representation, or promise;
and (5) at the time of the charged oﬀense the entity was a
“ﬁnancial institution” within the meaning of 18 U.S.C. § 20.
United States v. Freed, 921 F.3d 716, 722 (7th Cir. 2019).
    Here, there was more than suﬃcient evidence to show
that Ginsberg knowingly executed a scheme with the intent
to defraud. The evidence showed he made arrangements for
the seller to pay him “incentive payments” out of which he
would provide funds toward the purchases. He recruited
three people to “buy” a total of 32 units by promising they
would not have to use any of their own money and by prom-
ising to pay them after the closings. He added two of the
buyers’ names to his bank account to make these buyers ap-
pear ﬁnancially qualiﬁed for the loans. In the light most fa-
vorable to the government, he encouraged the “buyers” to
falsify their ﬁnancial pictures.
    For example, Ellis testiﬁed her husband told her that
Ginsberg “wanted to know whether we could bump up our
income and that he needed it to have a little more income.”
Ellis told her husband she was “only a teacher.” He asked
about tutoring. She said she did not tutor. She had not tu-
tored for many, many years. But then “Ellis Tutoring”
showed up on her loan application as one of her employers
in 2007, along with an extra $2,300 per month. She had never
14                                                          No. 19-1305

heard of or talked about any entity called “Ellis Tutoring.”
The jury was free to see less truth and more malice in this
than in a hallucination. Her application also listed sham
bank accounts and fancy concocted cars.
    He attended all the closings, collected over $1.2 million in
“incentive payments” falsely labeled on the settlement
statements as “consulting fees,” and paid the down pay-
ments even though the buyers were supposed to pay. Vari-
ous documents stated that the buyers would make certain
payments at the closings. Representatives of lenders testiﬁed
about the importance of the source of these payments. If the
seller ultimately provides the funds for these payments, then
the stated purchase price is a spurious, worthless fabrication,
the collateral is likely worth less than the loan, the “buyer” is
likely a straw buyer with no skin the game who might bail at
a sign of trouble, and the loan is therefore a bad risk. After
the closings, Ginsberg paid the buyers $237,077. And he kept
$385,265.
    The evidence was more than suﬃcient for the jury to
conclude Ginsberg knew that the loan applications, real es-
tate contracts, and settlement statements contained material-
ly false information about the transactions, including the
sales prices, the down payments purportedly made by the
buyers, and the fees paid to Ginsberg.
    On appeal, Ginsberg focuses on the loan applications. He
claims they were the lynchpin of the government’s case. 3 He
argues he did not prepare the loan applications. But the gov-

     3We have no quarrel with the proposition that the applications were
significant to the case, but they were far from the only pieces of evidence
against him.
No. 19-1305                                                15

ernment had no burden to prove he personally and directly
executed every part of the scheme and prepared every doc-
ument involved. See Freed, 921 F.3d at 722. He argues there
was no evidence that he had any knowledge of the contents
of the loan applications. He is wrong. Ample evidence al-
lowed a reasonable jury to conclude he knew the loan appli-
cations presented false pictures of the buyers’ ﬁnances, or he
knew investigations by the lenders into the applications
would produce false pictures. Copious evidence allowed a
reasonable jury to conclude he knew the sales prices listed
on the loan applications were spurious because he knew the
seller was contributing substantial sums toward the pur-
chases. Abundant evidence allowed a jury to conclude he
knew the statements on the loan applications indicating the
buyers would provide funds at the closings were false.
   Ginsberg also argues he did not deceive the lenders be-
cause the settlement statements listed the amounts of his
fees, and the government did not show he had any involve-
ment in preparing the settlement statements or labeling the
“incentive payments” as “consulting fees.” But, again, the
government did not need to prove he personally prepared
the settlement statements. Instead, it needed to prove he
knowingly, with an intent to defraud, participated in a
scheme involving materially false representations. See United
States v. Yoon, 128 F.3d 515, 524–25 (7th Cir. 1997). Ginsberg
correctly notes the settlement statements listed his fee
amounts. But neither the settlement statements nor any doc-
ument given to the lenders showed the nefarious uses of
those fees.
  Ginsberg attempts to contradict this by arguing he
emailed to Chase Bank on July 14, 2007, a Financing Rider
16                                                No. 19-1305

that stated the seller was paying him “an incentive in the
amount of $20,000.00” plus another 10% “provided the Buy-
er closes with a lender designated as a Preferred Lender by
seller.” So he argues that not only does every settlement
statement list the fee, he even told Chase what it is. But this
argument fails for many reasons.
    One, Ginsberg points us to the bates number of the Fi-
nancing Rider he claims to have emailed to Chase, but he
points us to no trial evidence that he actually emailed this
document to Chase (or to any other lender). The page he
points us to bears no indication he emailed it to Chase (or to
any other lender). To add to the uncertainty about the doc-
ument’s delivery, the identiﬁed page has what appears to be
a fax header and its bates number begins “WELLS,” appar-
ently as in “Wells Fargo.”
    Two, contrary to Ginsberg’s argument, the identiﬁed
page says nothing about any incentive payment to Ginsberg.
Instead, the Rider says it is part of the contract between
Spring Hill Development and Gregory Callahan. The seller
agrees to the incentive and the buyer agrees to certain alloca-
tions of the incentive, with no mention of Ginsberg.
   Three, contrary to Ginsberg’s argument, the Rider says
nothing about a payment of $20,000 to anyone. Rather, it
provides for a reduction of the purchase price by $20,000.
   Four, the signature block for the seller is blank. Only Cal-
lahan signed the document.
    Five, a Wells Fargo representative testiﬁed that the terms
of this Rider would not have been permissible for Wells Far-
go because they would have constituted excessive entice-
ments. He also testiﬁed Wells Fargo did not have a copy of it.
No. 19-1305                                                17

    And six, most importantly, the Rider does nothing to un-
dermine the mountain of evidence that Ginsberg executed a
scheme to defraud the lenders. On appeal against the suﬃ-
ciency of the evidence, it is not enough to show there might
have been some evidence to support a ﬁnding of not guilty.
Ginsberg must show that the record is devoid of evidence
upon which a reasonable jury could ﬁnd guilt beyond a rea-
sonable doubt. Even if we construed this Rider as a bit of ev-
idence in his favor—a construction we need not adopt given
the ambiguities and the procedural posture—still this Rider
is not enough for him to win the uphill battle.
    Ginsberg argues the banks knew what they were doing
and knew what he was doing so they could not be defraud-
ed. But the record belies these propositions. A reasonable
jury had ample evidence to ﬁnd he knowingly executed a
scheme with the intent to defraud the lenders. He recruited
three straw buyers of modest means to buy 32 units in about
seven weeks. The rapid timing of the clustered closings
helped conceal the truth from the banks because credit re-
ports take time to capture past transactions. He added Ellis
and Swidler to his bank account to deceive the lenders about
their abilities to repay the loans. The banks did not know
this was a sham. He served as the central ﬁgure in the check-
splitting “goesinta” process, through which the seller paid
funds that the banks thought came from the buyers. After
the closings, he gave the straw buyers some money to use for
the mortgage payments and some money to keep. A reason-
able jury had suﬃcient evidence to conclude the banks did
not know about this plan, and that Ginsberg knew they did
not know. Moreover, Ginsberg does not contest the proposi-
tion that the banks would not have made these loans had
they known the full truth.
18                                                No. 19-1305

    Besides, federal bank fraud is not in the eye of the be-
holder. “Materiality requires only the tendency or capability
of inﬂuencing the victim; there is no requirement that the
misrepresentations must have actually inﬂuenced the deci-
sion-maker or that the decision-maker in fact relied on the
misrepresentations.” United States v. O’Brien, 953 F.3d 449,
460 (7th Cir. 2020). Whether the banks were actually de-
ceived is immaterial for these purposes. What matters is
whether the scheme Ginsberg executed “was reasonably cal-
culated to deceive persons of ordinary prudence and com-
prehension.” United States v. LeDonne, 21 F.3d 1418, 1426 (7th
Cir. 1994). The jury heard plenty of evidence it was.
   Ginsberg insists that every single person at the closings
was aware he was receiving payments from the seller. But
the lenders did not attend these closings, they did not see the
“goesinta” scheme, they did not know the true purposes of
the fees paid to Ginsberg, they did not know the seller was
funding the purchases, and they did not know the “buyers”
had no skin in the game.
    Ginsberg might make some colorable arguments. But
they are insuﬃcient to win the uphill battle. His attacks on
bits of evidence do not show there was no evidence upon
which a reasonable jury could ﬁnd guilt.
B. Irrelevant and unfairly prejudicial hearsay?
    Ginsberg argues the court erred by allowing Welborn to
testify that Dianne Philippe, a fellow employee of the title
company, received a call from an unidentiﬁed banker about
unidentiﬁed loans which were about to close. Ginsberg ar-
gues these other loans had nothing to do with the transac-
tions in this case, except they also involved Ginsberg. He ar-
No. 19-1305                                                   19

gues Welborn paraphrased what Phillipe said, who was par-
aphrasing what the unidentiﬁed banker said during the call.
According to Ginsberg, the testimony was that the banker
ordered Phillipe to stop the closings because there were mul-
tiple transactions under the same name. Ginsberg argues this
testimony was irrelevant, hearsay, and unfairly prejudicial.
    We review evidentiary decisions for abuse of discretion.
Even if the court erred, we will not reverse if the error was
harmless. An evidentiary error is harmful only if it had a
“substantial and injurious eﬀect or inﬂuence on the jury’s
verdict.” United States v. Bonin, 932 F.3d 523, 542 (7th Cir.
2019). Evidentiary errors are harmful “only when a signiﬁ-
cant chance exists that they aﬀected the outcome of the tri-
al.” Id.
    At trial, the prosecutor crossed Welborn. He asked her,
“Why did these transactions stop?” Defense counsel object-
ed. The court held a sidebar with the attorneys. The prosecu-
tor said he anticipated the testimony would be that the
transactions stopped because the lenders realized another
Ginsberg-recruited buyer was purchasing four or ﬁve diﬀer-
ent properties and there was false information in the applica-
tions. So the title company shut down the closings and
banned Ginsberg from doing any business. The parties had
agreed not to go into this at a prior trial of Ginsberg. But that
prior trial ended in a mistrial. The prosecutor at the second
trial argued the superseding indictment expanded the scope
of the scheme, and made this issue relevant. Defense counsel
argued against relevancy. But the court decided it was rele-
vant, “especially if Mr. Ginsberg is saying that he didn’t di-
rect anything, that he didn’t have any intent or anything
else, that if the banks believed that they did not want to deal
20                                                 No. 19-1305

with him anymore and they said they think that there’s
something funny going on here and they speciﬁcally banned
him, then it’s relevant.” The court also noted it was “relevant
to whether he knew that the information on those docu-
ments was false or misleading.”
   The prosecutor resumed questioning Welborn after the
sidebar:
     Q: These transactions stopped around late September, is
     that right?
     A: Yes.
     Q: And that was because there was another purchaser
     attempting to purchase some properties, is that cor rect?
     A: Yes.
     Q: During the course of the transaction, you or Ms.
     Philippe received a call from one of the lenders asking
     you to shut down the transaction, is that correct?
     A: The lender called regarding a ﬁle regarding the buyer.
     Then Dianne asked: Which ﬁle? Then the lender said:
     What do you mean, which ﬁle? At that point, she said the
     lender said—
     Defense counsel: Objection to the conversation as being
     hearsay.
     Prosecutor: Your Honor, I’ll rephrase the question.
     Court: So, Ms. Welborn, it’s just why were these transac-
     tions stopped.
     A: The transactions were stopped because a lender re-
     quested—I’m trying to think how it even went.
No. 19-1305                                                21

   Prosecutor: Let me ask you the question. Did a lender tell
   you not to close the loan?
   A: Yes, eventually that’s what the lender told us, not to
   close the loan.
   Q: And that was because the lender found out that—
   Defense counsel: Objection.
   A: That there were—
   Court: Sustained, sustained. Do you know why the lend-
   er told you?
   A: Because that’s when the lender found out there were
   multiple transactions under the same name.
   Prosecutor: With diﬀerent lenders.
   A: With diﬀerent lenders.
   Q: After that, the closings stopped.
   A: Yes.
   Q: Now, on the particular date when you communicated
   to the lawyers that the transaction was not going to be al-
   lowed to close, they tried to pressure you to close the
   deal.
   Defense counsel: Objection, Your Honor.
   Court: Sustained.
   A: Yes, unfortunately, yes.
   Court: It was sustained. All right.
   Defense counsel: The answer is stricken?
22                                                No. 19-1305

     Court: Yes, the answer is stricken. Ladies and gentlemen,
     you’re instructed to disregard the answer to that last
     question. Go ahead [prosecutor].
     Prosecutor: Mr. Ginsberg also directed you to close the
     transaction, didn’t he?
     A: I wouldn’t use the word “directed.” He requested.
     Q: Did he tell you: Come on. Work your magic. Let’s
     close this deal.
     A: Yes.
     Defense counsel: Objection, Your Honor.
     Court: Overruled.
   On appeal, Ginsberg challenges portions of this testimo-
ny as irrelevant, hearsay, and unfairly prejudicial.
   Regarding relevancy, we see no abuse of discretion. The
judge’s explanations during the sidebar satisfy us. Evidence
need not be dispositive to be relevant.
    Regarding hearsay, on appeal Ginsberg construes the
challenged testimony as “the statement of a non-testifying
banker that other loan applications were somehow fraudu-
lent.” (Appellant’s Br. at 29.) Again, we see no abuse of dis-
cretion. Within our standard of review, we do not see an
admitted out-of-court statement from the banker oﬀered for
the truth of the matter asserted. The court had discretion to
deem the testimony, “that’s what the lender told us, not to
close the loan,” as simply not hearsay, but an instruction.
The court also had discretion to deem the answer to the
question about why the lender said what he said—“Because
that’s when the lender found out there were multiple trans-
actions under the same name”—as simply not hearsay.
No. 19-1305                                                23

    Regarding unfair prejudice, defense counsel never articu-
lated this particular objection during the sidebar or during
the testimony about the call. But setting aside forfeiture, we
see no abuse of discretion. The testimony might have been
prejudicial—that’s usually the prosecutor’s point—but it was
not unfairly so.
    In sum, the judge committed none of the claimed eviden-
tiary errors. And any of the claimed evidentiary errors
would have been harmless anyway, given the substantial in-
dependent evidence of guilt.
   We aﬃrm.